Per Curiam.
Even assuming that the complaint here is sufficient, we must hold that the point was not specifically raised below. Whether or not this defendant assumed the care and support of the infant involved, or the plaintiff relied on any such assumption, presents a triable issue from the present record.
Judgment and order granting motion for summary judgment reversed, with ten dollars costs to appellant to abide the event, and motion denied.
Order denying appellant’s motion for judgment on the pleadings and for summary judgment affirmed.
All concur. Present — Levy, Hammer and Callahan, JJ.